
	

113 HR 4877 IH: Millennium Compacts for Regional Economic Integration Act
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4877
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2014
			Ms. Bass (for herself, Mr. Connolly, Mr. Cicilline, and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the Millennium Challenge Act of 2003 to authorize concurrent compacts for purposes of
			 regional economic integration and cross-border collaborations, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Millennium Compacts for Regional Economic Integration Act or M–CORE Act.
		2.FindingsCongress finds the following:
			(1)For more than a decade, six of the world’s 10 fastest growing economies are located in sub-Saharan
			 Africa.
			(2)Many African nations are landlocked and their economies are isolated and will require greater
			 support to benefit from regional integration of markets, infrastructure,
			 and trade promotion type policies.
			(3)By connecting isolated African economies, there exists the potential to increase investment
			 opportunities and support market-based growth.
			(4)While the African continent has experienced positive economic growth trends, successfully
			 addressing the continent's infrastructure gaps could increase gross
			 domestic product growth by an estimated two percent.
			(5)In recent years, the World Bank has doubled its investment in African regional integration from
			 $1.8 billion to $3.6 billion for projects to address infrastructure
			 deficiencies, unemployment, and poverty reduction.
			(6)African nations, including regional economic bodies, have increasingly realized that a key driver
			 to economic growth must involve greater cross-border collaboration and
			 regional economic integration to address deficiencies in areas such as
			 communications, transport, and energy networks.
			(7)The Millennium Challenge Corporation’s compacts have increased access to reliable power, enhanced
			 highway corridors, and upgraded regional trading hubs, thereby promoting
			 economic growth and cross-border engagement between and among African
			 nations.
			3.PurposeThis purpose of this Act is to expand the Millennium Challenge Corporation’s ability to develop
			 compacts with nations, particularly in Africa, that promote regional
			 economic integration and cross-border collaborations.
		4.Millennium Challenge Compact
			(a)Concurrent compactsSection 609 of the Millennium Challenge Act of 2003 (22 U.S.C. 7708) is amended—
				(1)by striking the first sentence of subsection (k); and
				(2)by inserting after subsection (k) the following new subsection:
					
						(l)Concurrent compactsIn accordance with the requirements of this title, an eligible country and the United States may
			 enter into and have in effect more than one Compact at any given time,
			 including a concurrent Compact for purposes of regional economic
			 integration or cross-border collaborations, only if the Board determines
			 that the country is making considerable and demonstrable progress in
			 implementing the terms of existing Compacts and supplementary agreements
			 thereto.
						.
				(b)ApplicabilityThe amendments made by subsection (a) apply with respect to Compacts entered into between the
			 United States and an eligible country under the Millennium Challenge Act
			 of 2003 before, on, or after the date of the enactment of this Act.
			(c)Conforming amendmentSection 613(b)(2)(A) of such Act (22 U.S.C. 7712(b)(2)(A)) is amended by striking “the” before
			 “Compact” and inserting “any”.
			
